t c memo united_states tax_court raymond e roth petitioner v commissioner of internal revenue respondent docket no filed date respondent moved under rule c tax_court rules_of_practice and procedure that the undenied allegations in the answer be deemed admitted petitioner did not avail himself of the opportunity to file a reply or otherwise object to the motion we granted respondent’s rule c motion respondent moved for judgment on the pleadings under rule tax_court rules_of_practice and procedure held respondent’s motion for judgment on the pleadings is granted decision will be entered for respondent as to all the deficiencies and additions to tax determined in the notices of deficiency raymond e roth pro_se janet j johnson for respondent memorandum opinion chabot judge this matter is before us on respondent’s motion for judgment on the pleadings under rule respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6651 f fraud underpayment of estimated_tax and fraud against petitioner as follows year deficiency additions to tax sec_6651 sec_6654 sec_6663 dollar_figure big_number big_number big_number big_number big_number dollar_figure -- -- dollar_figure -- -- -- dollar_figure big_number big_number -- big_number -- big_number -- the cover letter and schedule of the notice_of_deficiency show this as a dollar_figure addition_to_tax under sec_6663 schedule of the notice_of_deficiency shows this as a dollar_figure addition_to_tax under sec_6651 the matter is clarified in respondent’s answer as being under sec_6651 petitioner has not raised any concern about this matter taking into account the record as a whole we hold that respondent determined that the dollar_figure addition_to_tax for was under sec_6651 and not under sec_6663 94_tc_126 n affd 992_f2d_1132 11th cir 34_tc_1137 unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the years in issue the issues for decision are whether there are any genuine issues as to material facts and if there are no such issues then whether respondent is entitled to judgment as a matter of law on the deficiencies and additions to tax background--procedure petitioner invoked this court’s jurisdiction by filing a timely petition from the two notices of deficiency that embodied respondent’s determinations described supra respondent filed an answer to the petition including specific allegations with regard to the fraud determinations petitioner did not file a reply to this answer respondent filed a motion pursuant to rule c that undenied allegations in the answer be deemed admitted the court issued an order to petitioner advising him of the filing of respondent’s motion under rule c and directing petitioner to file a reply to respondent’s answer within days of the order petitioner failed to file a reply to respondent’s answer or otherwise respond to the court’s order consequently we granted respondent’s rule c motion and the undenied allegations set forth in respondent’s answer were deemed to be admitted 62_tc_260 see 73_tc_736 on date the court served the parties with notice of trial in st louis mo the location designated by petitioner on date respondent filed the instant motion for judgment on the pleadings after several unsuccessful informal attempts to contact petitioner to arrange for a telephone conference to discuss the instant motion the court struck the case from the date st louis trial session and established a briefing schedule on the instant motion petitioner has not filed any brief or otherwise responded to the instant motion our findings are based entirely on those matters that are admitted or deemed admitted in the pleadings background--facts when the petition was filed in the instant case petitioner resided in belleville illinois during each of the years and petitioner was engaged in the business of publishing a magazine entitled southern illinois prep sports hereinafter sometimes referred to as sips featuring local high school athletes petitioner conducted this business as a sole_proprietorship doing business as southern illinois prep sports in each of the years and petitioner published two editions of sips a football issue in the fall and at some point after the notice of trial was served and before respondent filed the instant motion for judgment on the pleadings petitioner apparently moved from the address listed in the petition petitioner has not communicated with the court formally or informally since then a basketball issue in the winter in he published three editions--fall winter and spring during the period through petitioner sold advertising in sips to local businesses at the following rates dollar_figure for a business card-sized advertisement dollar_figure for one-sixth page dollar_figure for one-quarter page dollar_figure for one-half page and dollar_figure for a full page during and petitioner derived revenue in the amounts of dollar_figure and dollar_figure respectively from selling advertising in sips of the amounts so derived dollar_figure and dollar_figure were not reported on petitioner’s income_tax returns for and respectively petitioner understated his taxable_income on his tax returns for and in the amounts of dollar_figure and dollar_figure respectively petitioner understated his income_tax liabilities on his tax returns for and in the amounts of dollar_figure and dollar_figure respectively petitioner did not file income_tax returns for and during and petitioner derived revenue in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively from selling advertising in sips petitioner failed to report taxable_income for and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively as a result of not filing income_tax returns for and petitioner understated his income_tax liabilities for those years in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner failed to produce any records or other information with respect to these sales of advertising to respondent in connection with the examination of his tax returns for and and in connection with the examination of petitioner’s and income_tax liabilities discussion judgment on the pleadings a motion for judgment on the pleadings will be granted only if the pleadings do not raise a genuine issue as to a material fact and the moving party is entitled to a judgment as a matter of law 74_tc_498 66_tc_367 affd without published opinion 566_f2d_1168 3d cir genuine issue as to material fact in the instant case there are no genuine issues as to the material facts found supra under background--facts these matters having been deemed admitted by order of the court petitioner is deemed to have admitted that he understated his tax_liabilities by specified amounts for each of the years in issue this bottom line admission eliminates any need to consider matters which might otherwise affect tax_liability such as deductions credits or tax filing_status because petitioner has failed to plead that any addition_to_tax should be reduced on account of prepayment_credits or that any fraud addition_to_tax should be reduced on account of some part of the underpayment’s not being due to fraud or that any addition_to_tax should be reduced on account of any matter other than the amount of the underpayment there are no genuine issues as to material facts affecting the amounts of any additions to tax judgment as a matter of law respondent is entitled to judgment as a matter of law with respect to the deficiencies and the additions to tax under sec_6654 as to the fraud additions to tax in order to carry the burden_of_proof for a year respondent must prove two elements as follows that petitioner has an underpayment_of_tax for that year and that some part of that underpayment is due to fraud sec_7454 rule b eg 264_f2d_930 5th cir 56_tc_213 53_tc_96 each of these elements must be proven by clear_and_convincing evidence 96_tc_858 affd 959_f2d_16 2d cir 94_tc_654 81_tc_640 for this purpose respondent need not prove the precise amount of the underpayment resulting from fraud but only that there is some underpayment and that some part of it is attributable to fraud e g 466_f2d_11 5th cir 465_f2d_299 7th cir affg tcmemo_1970_274 in carrying this burden respondent may not rely on petitioner’s failure to meet his burden of proving error in respondent’s determinations as to the deficiencies e g 92_tc_661 78_tc_304 and cases cited therein where fraud is determined for each of several years respondent’s burden applies separately for each of the years 225_f2d_216 6th cir affg in part and revg in part a memorandum opinion of this court dated date 25_tc_940 affd sub nom 250_f2d_798 2d cir a mere understatement of income does not establish fraud however a pattern of consistent underreporting of income for a number of years is strong evidence of fraud 451_f2d_197 3d cir affg t c memos and 422_f2d_63 6th cir affg tcmemo_1968_100 otsuki v commissioner t c pincite the issue of fraud poses a factual question that is to be decided on an examination of all the evidence in the record plunkett v commissioner f 2d pincite 328_f2d_147 7th cir affg 37_tc_703 stone v commissioner t c pincite in order to establish fraud as to petitioner respondent must show that petitioner intended to evade taxes which he knew or believed were owed by conduct intended to conceal mislead or otherwise prevent the collection_of_taxes e g 394_f2d_366 5th cir affg tcmemo_1966_81 252_f2d_56 9th cir 73_tc_370 61_tc_249 affd 519_f2d_1121 5th cir this intent may be inferred from circumstantial evidence powell v granquist f 2d pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir including the implausibility of petitioner’s explanations 796_f2d_303 9th cir and cases therein cited affg tcmemo_1984_601 204_f2d_205 5th cir affg a memorandum opinion of this court dated date respondent has proven by clear_and_convincing evidence that there was an underpayment_of_tax for each of the years in issue respondent has proven by clear_and_convincing evidence that for consecutive years petitioner received advertising revenue in amounts ranging from dollar_figure to dollar_figure per year and averaging more than dollar_figure per year for of these years petitioner omitted all of these receipts for the other years petitioner omitted about half of these receipts for these years petitioner omitted taxable_income in amounts ranging from dollar_figure to dollar_figure per year and averaging more than dollar_figure per year this pattern of consistent underreporting of income is strong evidence of fraudulent omissions of income which resulted in underpayments of tax for each of the years in issue when the foregoing is combined with petitioner’s failure to produce to respondent any records or other information with respect to sales of advertising in connection with respondent’s examination of petitioner’s income_tax liabilities for the years in issue we conclude that respondent has proven by clear_and_convincing evidence that a part or all of the underpayment for each of the years in issue is due to petitioner’s fraud petitioner has not alleged in the pleadings that any part of the deficiency for any of the years in issue is not due to fraud we hold that respondent’s motion for judgment on the pleadings should be granted as to both the determined deficiencies and the additions to tax under sec_6651 sec_6654 and sec_6663 to reflect this an appropriate order granting respondent’s motion for judgment on the pleadings will be issued decision will be entered for respondent
